GREENE, Judge.
After jury trial, Charles Morris Thacker was convicted of receiving stolen property valued at more than $150, a class C felony, and sentenced to six months in jail plus a $500 fine.
The information on which the conviction was based alleged that the property Thacker unlawfully received was tools. At trial, Albert Hawkins, a diesel mechanic, identified as his property a tool box and the tools it contained, which had been stolen and later recovered from Thacker. Hawkins testified the tools had a value of $500 and, over objection, that the tool box was worth $500.
On appeal, Thacker’s sole point relied on is that the tool box is not a tool and, therefore, it was error for the trial court to admit testimony concerning the value of it.
While we agree with this assertion, we fail to see how Thacker was prejudiced by the erroneous admission of the disputed testimony. Since the testimony of Hawkins showed that many of the tools he identified as his were unique, and specially adapted for use in his job as a diesel mechanic, his testimony that their value was $500 was more than enough to sustain the state’s burden of showing that the stolen property unlawfully received by Thacker was worth more than $150. State v. Matzker, 500 S.W.2d 54, 57 (Mo.App.1973). The value of the tool box was surplusage and not prejudicial.
Judgment affirmed.
TITUS, P.J., and FLANIGAN, J., concur.